Citation Nr: 1740600	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-30 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Evaluation of trichiasis of the left upper eyelid (hereinafter "left eye disability"), currently rated as noncomepnsable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979 and from September 1990 to May 1991.  He also had service in the Army National Guard.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO, in pertinent part, awarded service connection for the left eye disability and assigned a noncompensable evaluation effective from February 2011.  

In May 2013, the Veteran presented testimony before a Veterans Law Judge who is no longer employed with the Board.  The Veteran was offered the opportunity for another Board hearing in March 2017, but declined.  See April 2017 response.  A transcript of the May 2013 has been associated with the claim file and a decision can be made on the appellate record as it is.  

The matter was previously before the Board in February 2015 and remanded for further development.  The issue has been returned to the Board and is ready for appellate disposition.


FINDING OF FACT

Throughout the appeal period, the Veteran's left eye disability has not resulted in visual impairment or incapacitating episodes. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left eye disability have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.79, Diagnostic Code 6099-6009 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The Board notes that some additional VA outpatient treatment records were added to the electronic record after the July 2015 supplemental statement of the case (SSOC) was issued; however, a remand is not necessary as they are essentially duplicative of the treatment notes already of record.  38 C.F.R. § 38 C.F.R. § 19.31.  Notably, they show quarterly treatment for ingrown eyelashes, which is consistent with the Veteran's statements of record and the treatment notes already associated with the electronic record.  Moreover, neither the additional records nor those already obtained prior to the July 2015 SSOC show either visual impairment or incapacitating episodes necessary to warrant a compensable evaluation.  Id. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).



The Veteran has been assigned a noncompensable rating for his service-connected trichiasis of the left eye under Diagnostic Code 6099-6009.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  Diagnostic Code 6099 refers to an unlisted disability of the eye.  Diagnostic Code 6009 refers to unhealed injury of the eye. 

Diagnostic Code 6009, for unhealed eye injury provides ratings based on the General Rating Formula for Diagnostic Codes 6000 through 6009.  The General Rating Formula provides that an evaluation should be provided on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  A minimum 10 percent rating is assigned under Diagnostic Code 6009 for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is assigned under DC 6009 for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A Note following the General Rating Formula noted that for VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bedrest and treatment by a physician or other healthcare provider.  

At the outset, the Board finds that Diagnostic Code 6009 best represents the Veteran's disability and that there are no other more applicable codes under the rating criteria.  

Based on a review of the record, the Board finds that an initial compensable evaluation is not warranted for the Veteran's left eye disability.  As noted above, compensable ratings are available for incapacitating episodes or impairment of vision.  There is no evidence of incapacitating episodes, impairment of visual fields, or impairment of visual muscle function.  Rather, the Veteran's symptoms consisted of ingrown eyelashes causing irritation/redness and requiring epilation and occasional complaints of blurred vision.  Such symptoms are only compensable when distance vision in both eyes is corrected to no better than 20/40.  On VA examination in August 2011, corrected distance vision in the left eye was measured at 20/20.  On VA examination in July 2015, it was measured at 20/40 or better.  The Veteran had no visual field defects on the July 2015 examination, to include contraction of a visual field, loss of a visual field, scotoma, or legal (statutory) blindness.  VA outpatient treatment records show treatment for epilation of ingrown eyelashes, but the Veteran repeatedly denied loss of vision.  See e.g. records dated August 2013, March 2015, and November 2015.   The Veteran also denied that ingrown eyelashes affected his vision during his May 2013 Board hearing.  For these reasons, the Board finds that an initial compensable evaluation is not warranted for the Veteran's left eye disability. 

In reaching the above determination, the Board has also considered the Veteran's statements that a higher rating is warranted.  In this case, the Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, these statements have been considered by both the Board and the VA examiners.  His statements, however, are not competent evidence to identify a specific level of disability relating his left eye to the appropriate rating criteria.  Importantly, the medical findings, as provided in the VA examination reports and VA outpatient  treatment records, considered the Veteran's statements as to the manifestations of his service-connected left eye disability and directly addressed the criteria under which the Veteran's service-connected left eye disability has been evaluated.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Specifically, the Board has considered a rating under the criteria for scars; however, the Veteran already receives a separate 30 percent evaluation for residual scars of the left upper eyelid and scalp.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not for a distinct period of time and 
not sufficient for a higher rating for the reasons discussed above.  See Fenderson, 12 Vet. App. at 126; Hart, supra. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim 
for an initial compensable evaluation for his left eye disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for trichiasis of the left eye is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


